DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/023283 filed on June 12, 2019 and claims foreign priority to Japanese Application No. 2018-111930 filed on June 12, 2018.
Status
This Office Action is in response to Applicants' preliminary Amendment and Remarks filed on November 18, 2020 in which Claims 4 and 5 are amended to change the breadth of the claims and new Claims 10-13 are added.  Claims 1-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed December 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uraki et al (US Publication No. 2019/0127889 A1, which as a PCT filing date of 3/9/2017, provided with the IDS filed 12/02/2020) in view of Zhang et al (CN 107158800 A, provided with the attached PTO-892).
	Applicants claim a cellulose acetate having a cellulose triacetate I crystal structure, wherein a temperature at which a weight loss relative to weight at 100 ºC reaches 5% is 200 ºC or higher when the cellulose acetate is heated at a heating rate of 10°C/min under a nitrogen atmosphere.
	The Uraki et al publication discloses cellulose acetate fibers that have an excellent affinity for resins and is capable of reinforcing resins. The Uraki et al publication discloses the cellulose acetate fibers as having a cellulose triacetate I crystal structure.  The Uraki et al publication embraces the cellulose acetate fiber, composition and resin recited in instant Claims 5, 6, 12 and 13.
	The Uraki et al publication differs from the cellulose acetate in Claim 1 by the cellulose acetate having a temperature at which a weight loss relative to weight at 100ºC reaches 5% is 200°C or higher.
	However, the Zhang et al CN publication a solution comprising cellulose acetate wherein the weight loss temperature is increased to 250 ºC, which embraces the weight loss temperature of 200 ºC or higher recited in instant Claim1 and further embraces the weight loss temperature of 220 ºC or higher and 250 ºC or higher as recited in instant Clams 2 and 3. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Uraki et al publication with the teaching of the Zhang et al CN publication to reject the instant claims since both references disclose cellulose acetate compounds and properties.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cellulose acetate having the . .

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uraki et al (US Publication No. 2019/0127889 A1) in view of Zhang et al (CN 107158800 A) as applied to Claims 1-3, 5, 6, 12 and 13 above, and further in view of Nishiura et al (US Publication No. 2007/0059458 A1, provided with the attached PTO-892).
	Applicants claim the cellulose acetate according to Claim 1, wherein a combined sulfuric acid content is 20 ppm or greater and 500 ppm or less.
The information disclosed in the Uraki et al publication in view of the Zhang et al CN publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed cellulose acetate differs from the information disclosed in the Uraki et al publication and Zhang et al CN publication by claiming that the cellulose acetate comprise a combined sulfuric acid content is 20 ppm or greater and 500 ppm or less.
	However, the Nishiura et al publication discloses a cellulose acylate film having a residue sulfuric acid content 0 ppm to100 ppm (see abstract), whereby the cellulose acylate film may be form by a cellulose ester that may be selected as cellulose triacetate.  The Nishiura et al publication shows that the instantly claimed cellulose acetate having a cellulose triacetate I crystal structure and having sulfuric acid content of 20 ppm or greater and 500 ppm or less is known in the art.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the combination of the Uraki et al publication and Zhang et al CN publication with the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the cellulose triacetate I crystal structure compounds disclosed in the combination of the Uraki et al publication and Zhang et al CN publication a cellulose triacetate having a sulfuric acid content of 20 ppm to 100 ppm in view of the recognition in the art, as suggested by the Nishiura et al publication, that such compounds are capable of developing optical anisotropy properties.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US Publication No. 2017/014118 A1, provided with the attached PTO-892).
	Applicants claim a method for producing cellulose acetate, the method comprising: acetylating fibrous raw material cellulose by reacting the fibrous raw material cellulose with acetic anhydride in a solvent containing a poor solvent for cellulose acetate and acetic acid; separating cellulose acetate obtained by the acetylation as a solid; washing and drying the solid; and dispersing fibrous cellulose acetate obtained by the washing and the drying in water under an acidic condition.
	The Hosaka et al publication discloses a process for synthesizing cellulose acetate that involve pulp containing 5% water being fed into a pretreatment machine, in which 100 parts of glacial acetic acid being evenly sprayed over 100 parts of the pulp, and the resulting pulp being mixed at 40.degree. C. for 30 minutes. The Hosaka et al publication discloses a liquid mixture containing 250 parts of acetic anhydride, 375 parts of acetic acid and 1 part of sulfuric acid was cooled down to 12.degree. C. and was prepared in a kneading acetylator in advance. The Hosaka et al publication discloses that the pulp, which was previously subjected to a pretreatment activation, was fed into the kneading acetylator, and stirred and mixed therein.  The mixture generated heat as a result of a reaction between water entrained by the raw material pulp and the acetic anhydride and a reaction between cellulose and the acetic anhydride. An acetylation reaction was performed.  The reaction mixture was neutralized, transferred into an autoclave for further reaction of the mixture.  The Hosaka et al publication discloses that 
	The Hosaka et al publication differs from the claimed method for producing cellulose acetate in that line 6 of Claim 7 recites the phrase “drying in water”, which appears to be an error. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to carry out the instantly claimed method having the Hosaka et al publication before him in view of their closely related starting material and the resulting expectation of producing similar cellulose acetate products.	

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623